ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-25 allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 09/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/02/2020 is withdrawn.  Claims 7-11, directed to a method of applying agricultural fluid to a target is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable subject matter
Claims 1-11 and 16-25 are allowed. Claims 12-15have been cancelled. 
Please see renumbered claims for correct claim numbering.


Regarding claims 1, 7, and 16, the prior art fails to disclose the portable electronic device connected in communication with the controller, including a user interface and a  camera, and displaying an image including a portion of the system and the target, and a  user input that identifies at least one of a location and an orientation of each of the plurality of nozzle assemblies on the image, wherein at least one of the controller and the portable electronic device determines that at least one operating parameter of each valve assembly based on an overlap amount between a spray path projection of each nozzle assembly and the target in the image. Applicant’s arguments was found persuasive.   
Claims 2-6, 8-11, and 17-25 are seen to be in allowance for further limiting claims 1, 7, and 16 from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752